Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 13-15, 17, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0052713 (Paul) in view of US 4,241,846 (Murphy) in view of US 7,343,648 (Shaw).
Regarding claim 13, Paul teaches a waste container, comprising: 
a. a main box containing a front wall (16 in Figure 1), a rear wall (16 in Figure 2) opposing the front wall, a right wall (17 in Figure 1) connecting the front wall and the rear wall, and a left wall (17 in Figure 2) opposing the right wall and connecting the front wall and the rear wall; 
b. a lid (15) mounted on a lid hinge (14) at the rear of the main box; 
c. a first mounting device (13 in Figure 1) mounted to the right wall; 
d. a second mounting device (13 in Figure 2) mounted to the left wall.
Paul teaches all limitations substantially as claimed, but fails to teach:
e. a first strap passing through the first mounting device, and comprising a first end and a second end; 
f. a second strap passing through the second mounting device, and comprising a first end and a second end, the first end of the second strap is configured to mate to the first end of the first strap on top of the lid; and 
g. at least one elastic member connected to the second end of the first strap and/or the second end of the second strap, wherein the at least one elastic member is placed over the rear wall and biases the first end of the first strap toward the first mounting device and biases the second end of the second strap toward the second mounting device. 
67) and extends to the other, and which comprises an elastic member (41) in order to bias the lid to the closed position. 
	Shaw teaches a securing strap comprising a first strap (4), second strap (5), and an elastic member (10a, 10b, 10c; explicitly taught to be elastic in col. 3, line 24) connecting the second end of the first strap (near 6) to the second end of the second strap (near 8) wherein the first end of the first strap (2) is configured to mate with the first end of the second strap (also 2; capable of use in the intended manner by locking hook connectors 2).  
Examiner notes Shaw teaches the securing strap is taught to “secure items (for example, surf boards, packing cases, etc to a roof-rack)” (col. 3, lines 8-9).  Furthermore, Shaw teaches the device has an adjustable length (col. 3, line 64 through col. 4, line 5).  Examiner further notes that Murphy teaches a retainer (11) which has hooks (13) at each end, and an elastic element (41) therebetween, in order to secure a lid of a container, by way of mounting devices (57, 67).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to secure the lid of the trash can of Paul using a securing strap such as that taught by Shaw, as taught to be known by Murphy, motivated by the benefit of allowing a user to adjust the length thereof to accommodate the given sized container and hold the lid in the closed position.  Moreover, combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III). 
Regarding the intended use of passing through the mounting devices and the first end of the first strap configured to mate to the first end of the second strap and extending through, Examiner asserts that all claimed physical structures are present, and are capable of use in the intended manner.  For example, the securing strap of Shaw can be wrapped around the handles/mounting devices (57, 67) of the container of Paul in a manner like that shown in Murphy Figure 2 on handle (67), and then mate the hooks (2) of Shaw together in order to secure the lid.  
	It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  

I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

	Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

Regarding claim 14, the at least one elastic member comprises 
i. a first elastic member (Shaw 10a) having a first end connected to the second end of the first strap (connected at 6 in Shaw Figure 1), and a second end connected to the second mounting device (capable of being wrapped around the container handle of Murphy); and 
ii. a second elastic member (Shaw 10b) having a first end connected to the second end of the second strap (connected at 8 in Shaw Figure 1), and a second end connected to the first mounting device (capable of being wrapped around the container handle of Murphy).
Regarding claim 15, the at least one elastic member (Shaw 10a) comprises an elastic member having a first end connected to the second end of the first strap (Shaw Figure 1 at connector 6), and a second end connected to the second end of the second strap (Shaw Figure 1 at connector 8), the elastic member wrap around the rear wall of the main box (capable of use in the intended manner as described above with respect to claim 13).  
Regarding claim 17, the at least one elastic member biases the second end of the first strap and the second end of the second strap toward the rear wall of the main box (capable of use in the intended manner if wrapped around the handle because of the natural elasticity of the bungee lengths 10a-c).  
Regarding claim 22, Paul in view of Murphy and Shaw teaches all limitations substantially as claimed, but fails to teach the first end of the first elastic member connects to the second end of the first strap via a first ring, and the first end of the second elastic member connects to the second end of the second strap via a second ring.  Instead, the reference teaches connectors (6, 8).
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ring-shaped connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  Examiner notes this ground of rejection was made in the previous Action, to which Applicant’s Remarks of August 19, 2021 made no contention.
Regarding claim 23, the at least one elastic member comprises an elastic member having a first end connected to the second end of the first strap (Shaw 10a connected at 6 in Figure 1), and a second end connected to the second end of the second strap (Shaw 10a connected at 8 in Figure 1).  
Regarding claim 24, the elastic member biases the second ends of the first and second straps together (inherent to elastic elements). 
Regarding claim 25, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the first end of the elastic member connects to the second end of the first strap via a first ring, and the second end of the elastic member connects to the second of the second strap via a second ring.  Instead, the reference teaches connectors (6, 8).
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ring-shaped connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  Moreover, Examiner notes with regard to Shaw Figure 1, that providing a ring at each of (6) and (8) would allow a connection between (10a) and (4) at (6), and between (10b) and (5) at (8), thus reading on the claimed limitation.  Examiner notes this ground of rejection was made in the previous Action, to which Applicant’s Remarks of August 19, 2021 made no contention.
Regarding claim 26, Paul in view of Murphy and Shaw teaches all limitations substantially as claimed, but fails to teach the first end of the first elastic member connects to the second end of the first strap via a first ring, and the first end of the second elastic member connects to the second end of the second strap via a second ring.  Instead, the reference teaches connectors (6, 8).
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide ring-shaped connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  Examiner notes this ground of rejection was made in the previous Action, to which Applicant’s Remarks of August 19, 2021 made no contention.
Regarding claim 27, the first end of the second strap is configured to mate to the first end of the first strap by a connector (Shaw hooks 2). 
	Regarding claim 28, Murphy in view of Shaw teaches all limitations substantially as claimed, but fails to teach the connector is one of a buckle and a hook and loop connector.  
Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the art at the time the invention was made to buckle or hook and loop connectors, or any other suitable shaped connector, motivated by the benefit of using a mechanical equivalent connector to connect two adjacent elements.  Examiner notes this ground of rejection was made in the previous Action, to which Applicant’s Remarks of August 19, 2021 made no contention.

4.	Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0052713 (Paul) in view of US 4,241,846 (Murphy) in view of US 7,343,648 (Shaw) as applied above to claim 13, and further in view of US 3,817,563 (McGlothlin).
	Regarding claim 16, Paul in view of Murphy and Shaw as applied above teaches all limitations substantially as claimed, but fails to teach:
i. the first mounting device comprises a first base plate, a first block protruding from the first base plate, a second block protruding from the first base plate, and a first pin held between the first and second blocks to provide a first gap between the first pin and the first base plate, the first mounting device is mounted to the right wall such that the first pin extends at an angle relative to the horizontal, the first strap passes through the first gap; and 
il. the second mounting device comprises a second base plate, a third block protruding from the second base plate, a fourth block protruding from the second base plate, and a second pin held between the third and fourth blocks to provide a second gap between the second pin and the second base plate, the second mounting device is mounted to the left wall such that the second pin extends at an angle relative to the horizontal, the second strap passes through the second gap.

    PNG
    media_image1.png
    359
    604
    media_image1.png
    Greyscale

McGlothlin better teaches container handles in Figure 1, and further demonstrates suitability for use with retaining devices (66, 68).  See annotated Figure 1 above with respect to claim 10.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the handles of McGlothlin on the container of Paul in view of Murphy and Shaw, motivated by the benefit of a mechanical equivalent suitable for gripping and handling the container.  Moreover, simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).
	Regarding the final limitations of claim 16, the second mounting device is mounted to the left wall such that the second pin extends at an angle relative to the horizontal, Examiner notes that a relative angle of 0 degrees is still an angle, and is not read as something which is not explicitly claimed, e.g. inclined relative to the horizontal.  Furthermore, Examiner notes that the gap is read as the space between the first pin and base plate, i.e. the space inside of the handle where fingers would normally wrap around the handle.  Through this space, a securing strap such as that taught by Shaw as applied above in claim 13, could pass through to secure the lid to the container. 
Regarding claim 18, the pins extend at an angle of about 40-50 relative to the horizontal (capable of use in the intended manner if the container is tilted such that normally horizontal pins are angled relative to the horizontal; Examiner notes the horizontal is not claimed with respect to any fixed container structure or orientation, i.e. “when the container is in the upright position”, “relative to a plane of the container opening” etc.).

Allowable Subject Matter
5.	Claims 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	Claims are 29-33 allowed.

Response to Arguments
7.	Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive.
	a) Applicant argues the prior art fails to teach first and second straps, and further states that the Office Action is not clear as to what these elements are.  
	Examiner notes the Action clearly and explicitly stated the first strap is length (4) of Shaw, and the second strap was length (5). 
	b) Applicant argues that Shaw is not disclosed for securing garbage cans, or passing through mounting devices.
	Examiner asserts one of ordinary skill in the art would have found it obvious to apply Shaw – which, again, suggests alternate uses in col. 3, lines 8-9 – in place of the securing device taught in Murphy, which is a functionally similar device having hooked ends and an intermediate biasing section. 
	c) Applicant argues the person of ordinary skill in the art would not be motivated to use the strap of Shaw in the claimed manner.

	However, Examiner believes Applicant can still amend the scope of the apparatus claims to better define the physical structure of the invention, in order to reach patentable subject matter.  Applicant is encouraged to contact the Examiner to discuss proposed claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES N SMALLEY/Examiner, Art Unit 3733